El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
La parte peticionaria, Newport Bonding & Surety Company (Newport), nos solicita la revisión de una sentencia del Tribunal de Apelaciones que confirmó un dictamen del Tribunal de Primera Instancia, Sala Superior de San Juan, que acogió una moción de sentencia sumaria a favor de la parte recurrida, Andamios de Puerto Rico, Inc. (Andamios). El foro primario determinó que Newport y los codemandados, JPH Contractors, Corp. (JPH), el Sr. Rafael Ortiz Pérez, la Sra. Maribel Pérez y la Sociedad Legal de Gananciales compuesta por ambos, debían pagar solida-riamente la cantidad de $21,184.73 en concepto del precio y valor de lista del equipo arrendado y no devuelto para la construcción de un proyecto en el municipio de Juana Díaz. Además, ordenó satisfacer la suma de $1,500 por honora-rios de abogados.
En particular, determinó que Newport, como fiadora de JPH, era responsable ante el arrendador, Andamios, por el equipo, entiéndase andamios y encofrado,(1) no devuelto y utilizado en la obra. La controversia que hoy nos ocupa nos permite resolver si la fianza de cumplimiento y pago, emi-tida por Newport, cubría el valor en la lista del equipo arrendado y no devuelto por JHP. Concluimos que sí.
I
En el 2002, JPH y el municipio de Juana Díaz (Munici-pio) suscribieron un contrato para la construcción de las nuevas gradas del parque atlético Norma Pérez Franceschi. *507Consecuentemente, el 22 de diciembre de 2002 Newport le extendió a JPH un contrato de fianza de cumplimiento y el pago por la cantidad de $258,710 a favor del Municipio. Esta fianza garantizaba la terminación de la obra, la mano de obra y el pago de materiales utilizados en la construcción. Ese contrato de fianza expuso, en lo pertinente, que:
WHERE AS, Contractor has by written agreement dated _, entered into a contract With Owner for “CONS-TRUCCIÓN DE NUEVAS GRADAS PARA EL PARQUE AT-LÉTICO NORMA PÉREZ FRANCESCHI (SUBASTA 2002-2003-PROYECTO #1”. In accordance with drawing and specifications prepared by_, which contract is by reference made a part hereof, and is hereinafter referred to as the Contract.
The performance and payment bonds furnished in conjunction with this construction contract guarantees the physical completion of the work and the payment of all labor and material bills incurred in the performance of the contract. (Enfa-sis nuestro.) Apéndice V, pág. 32.
Comenzada la obra, JPH arrendó a Andamios el equipo de encofrado y andamiaje, por el que se comprometió a emitir pagos mensuales. En el contrato se estableció, entre otras cosas, que en caso de que JHP no devolviera el equipo, éste indemnizaría a Andamios por el valor de la lista. Además, se obligó a responder por los daños, inclu-yendo los ocasionados por causas naturales, que el equipo pudiera sufrir durante el arrendamiento. Tras cumplir con el contrato por casi dos años, JPH dejó de pagar la renta del equipo arrendado a Andamios, quien requirió el pago de la deuda en varias ocasiones, sin éxito alguno.
El 10 de septiembre de 2004, Andamios presentó una demanda de cobro de dinero en el Tribunal de Primera Ins-tancia contra JPH, el Municipio, Newport, el Sr. Rafael Ortiz Pérez, la Sra. Maribel Pérez y la Sociedad Legal de Bienes Gananciales compuesta por ambos. En el contrato, el Sr. Rafael Ortiz Pérez y la Sra. Maribel Pérez, únicos *508accionistas de JPH, se comprometieron a garantizar soli-dariamente las obligaciones de su empresa. Andamios alegó que JPH había dejado de realizar los pagos mensua-les de alquiler del equipo, los cuales, en agosto de 2004, ascendían a $5,790.96. Así también, Andamios requirió el pago de $21,184.73, como valor en la lista del equipo no devuelto. En cuanto a Newport, expresó que ésta le respon-día solidariamente por haber emitido la fianza de pago y cumplimiento del proyecto en construcción.
El Sr. Rafael Ortiz Pérez, la Sra. Maribel Pérez y la Sociedad Legal de Bienes Gananciales compuesta por és-tos, no contestaron la demanda, por lo que posteriormente se les anotó la rebeldía. JPH, Newport y el Municipio pre-sentaron contestaciones a la demanda y argumentaron va-rias defensas afirmativas. En particular, Newport indicó que la fianza expedida cubría solamente el pago de los cá-nones de arrendamiento de los equipos utilizados en el pro-yecto, mientras éstos fueran útiles para la culminación del contrato de construcción.
Tras varios trámites procesales, Andamios, JPH y el Municipio llegaron a un acuerdo. Por su parte, Andamios aceptó detener la deuda acumulada en concepto de la renta del equipo, siempre y cuando el Municipio consignara en el tribunal la cantidad de $11,581.92, por la renta hasta ese momento y JPH entregara el equipo no devuelto. JPH aceptó entregar el equipo e indicó que este se encontraba cerca del proyecto. Debido a ello, el tribunal concedió el término de quince días para que JPH y el Municipio cum-plieran con lo acordado.
En octubre de 2005, el Municipio consignó en el tribunal la cuantía adeudada por la renta. Por tal razón, Andamios desistió del pleito en su contra. No obstante, JPH no devol-vió el equipo arrendado. Por ello, Andamios solicitó al Tribunal de Primera Instancia que exigiera a JPH la devolu-ción del equipo o su valor. También sugirió que JPH indicara dónde se encontraba el equipo para recogerlo.
*509El 27 de marzo de 2006, Andamios presentó una moción de sentencia sumaria en la que alegó que los codemandados pagaran solidariamente la suma de $21,184.73, por ser el valor del equipo en la lista. Con relación a Newport, expuso que la fianza emitida por éste cubría el importe de los ma-teriales, equipo y las herramientas utilizadas en la obra, por lo que debía cubrir el valor del equipo no devuelto. Anda-mios alegó ser beneficiaría de la fianza y solicitó a que se le concediera la cantidad de $1,500 por honorarios de abogado, por la dilación en los procedimientos. Por último, Andamios pidió que se liberaran los fondos de los cánones de rentas consignados por el Municipio.
Newport se opuso y solicitó que se dictara sentencia su-maria a su favor. Insistió en que Andamios, como suplidor de materiales, era beneficiaría de la fianza emitida, pero sólo en cuanto a la renta y trasporte del equipo arrendado, mientras el equipo fue utilizado en el proyecto. Aseguró que la fianza no cubría la pérdida o falta de devolución de equipo arrendado por el contratista y que, de haber exis-tido alguna responsabilidad adicional por su parte, ya ha-bía sido cubierta por el pago emitido por el Municipio. An-damios replicó a la oposición.
El 5 de junio de 2006, el Tribunal de Primera Instancia declaró “ha lugar” la solicitud de sentencia sumaria de Andamios. Concluyó que JPH y el matrimonio Ortiz Pérez debían responder a Andamios según el contrato de arrendamiento. En cambio, el tribunal entendió que, por ser la fiadora, Newport debía cubrir el costo del equipo perdido. Ordenó a los codemandados a pagar solidaria-mente la cantidad de $21,184.73 por el valor en lista del equipo. Así también, impuso el pago de los honorarios de abogado por temeridad, según solicitado. Finalmente, de-cretó la liberación de los fondos consignados por el Municipio. Newport solicitó la reconsideración, la cual fue denegada por el Tribunal de Primera Instancia.
*510Newport apeló al Tribunal de Apelaciones y alegó que el Tribunal de Primera Instancia erró al dictar una sentencia sumaria a favor de Andamio s, y no a su favor. Argüyó que no respondía por la pérdida del equipo, ya que el contrato de fianza no lo contemplaba. Adujo que el tribunal no podía imponerle responsabilidad más allá de lo pactado en el contrato de fianza y que, al momento de suscribirse éste, no eran previsibles para Newport las obligaciones adicio-nales pactadas por JPH. Alegó que la obligación contraída por JPH en el contrato de arrendamiento con Andamios, en cuanto a la pérdida o falta de devolución, no fue contem-plada o prevista al emitirse la fianza, por lo que Newport no debía responder. Newport sostuvo que con la fianza sólo garantizó el cumplimiento de JPH en relación con el con-trato de obras, el pago de labor y materiales incurridos en la construcción. Señaló que el equipo no devuelto no era parte del material utilizado para la ejecución de la obra y que su valor no podía ser cubierto por la fianza. Indicó, además, que no procedía la concesión de los honorarios de abogados por temeridad.
El 18 de septiembre de 2007, el Tribunal de Apelaciones emitió sentencia en la que confirmó al Tribunal de Primera Instancia. El foro apelativo intermedio explicó que en la actualidad rige una interpretación liberal y no restrictiva del contrato de fianza, por lo que los argumentos de una cubierta restrictiva de la fianza no procedían. Explicó que Newport, según el contrato de fianza, se subrogó en la po-sición de deudor principal de JPH, por lo que debía responder por el equipo arrendado y no devuelto. Mencionó que la obligación de Newport se extiende a “los peijuicios o daños sufridos por el arrendador a causa de la pérdida del equipo de construcción que se alquiló para ser utilizado en el proyecto”. Apéndice I de la Petición de certiorari civil, pág. 15. Asimismo, avaló los honorarios de abogados concedidos. Newport solicitó reconsideración, la cual fue denegada por el foro apelativo intermedio.
*511Entonces, Newport presentó esta Petición de Certiorari Civil, en el cual expone que el Tribunal de Apelaciones in-cidió al confirmar la sentencia del Tribunal de Primera Instancia. Asegura que no es responsable de la pérdida del equipo alquilado y no devuelto, ya que esa obligación no estaba contemplada en el alcance de la fianza prestada. Insiste en que los únicos materiales cubiertos deben ser los que se utilizan y permanecen en la obra. Alega, además, que no garantizó el contrato de arrendamiento de los an-damios y encofrado, sino el de construcción en beneficio del Municipio. Por último, plantea que erró el Tribunal de Ape-laciones al confirmar la concesión de los honorarios de abo-gado por temeridad. Newport entiende que la controversia ante nuestra consideración es novel y que, por lo tanto, no hubo temeridad.
Ambas partes han comparecido, por lo que procedemos a resolver.
II
El Art. 1721 del Código Civil, 31 L.P.R.A. sec. 4871, dispone sobre el contrato de fianza que
[p]or la fianza se obliga uno a pagar o cumplir por un ter-cero, en el caso de no hacerlo éste.
Si el fiador se obligare solidariamente con el deudor principal, se observará lo dispuesto en las secs. 3101 a 3112 de este título.
El contrato de fianza es una garantía personal en la que el fiador puede obligarse a menos, pero nunca a más que el deudor principal, tanto en la cantidad como en lo oneroso de la obligación. Art. 1725 del Código Civil, 31 L.P.R.A. sec. 4875. De haberse obligado a más, se reducirá su obligación a los límites del deudor. íd. Los contratos de fianza no se presumen y deben ser expresos. Éstos no pueden extenderse a más de lo contenido en ellos. Art. 1726 del Código Civil, 31 L.P.R.A. sec. 4876.
*512Este tipo de contrato ha generado una amplia jurispru-dencia en este Tribunal, particularmente, en disputas rela-cionadas con la industria de la construcción. Inicialmente, este Tribunal adoptó una interpretación restrictiva con re-lación a los contratos de fianza, debido a que, en el pasado, éstos se otorgaban personalmente, con liberalidad y sin ánimo de lucro. Sin embargo, con la llegada de compañías que se dedican al negocio de prestar fianza mediante el pago de primas, la interpretación restrictiva se abandonó en Cristy & Sánchez v. ELA, 84 D.P.R. 234, 244 (1961).
La tendencia moderna se inclina a interpretar liberalmente las fianzas de construcción y a favorecerse al beneficiario. E.L.A. v. Urb. Damiro, Inc., 112 D.P.R. 244 (1982); A.L. Arsuaga, Inc. v. La Hood Const., Inc., 90 D.P.R. 104 (1964). Hemos señalado que la interpretación liberal o inclusiva de las fianzas no es carta blanca al Poder Judicial para descartar los pactos y convenios entre las partes. Mun. San Juan v. Stadium & Coliseum Opers., 113 D.P.R. 490, 494 (1982). Por consiguiente, la aplicación de una interpretación liberal no puede abstraerse de la intención de las partes al convenir. Es por ello, que debe atenderse al texto del contrato de fianza, visto en su totalidad y conforme a las reglas de hermenéutica dispuestas en nuestro Código Civil. Caguas Plumbing v. Continental Const. Corp., 155 D.P.R. 744, 753 (2001).
En Ulpiano Casal, Inc. v. Totty Mfg. Corp., 90 D.P.R. 739 (1964), un materialista demandó a una aseguradora al amparo de una fianza de ejecución de obra. La fiadora insistía en que no cubriría los materiales de la obra. No obstante, en la fianza asumió responsabilidad por el fiel cumplimiento del contratista con el contrato de la empresa. En ese contrato se comprometió a pagar la labor y los materiales suplidos. Concluimos, entonces, que el nombre de la fianza no es determinante y que la fiadora respondía al materialista. En otras palabras, el nombre de *513una fianza no determina cuáles son las responsabilidades del fiador, ya que las responsabilidades las delimita el con-tenido del contrato de obra, así como las condiciones gene-rales y especiales acordadas.
Anteriormente se liberaba con facilidad al fiador de responder por la menor violación del contrato por parte del dueño de la obra. No obstante, esa tendencia cambio en Olazábal v. U.S. Fidelity, Etc., 103 D.P.R. 448 (1978). En ese caso, el dueño de la obra, a cuyo favor se había emitido una fianza, incumplió con ciertas condiciones del contrato de construcción. El contrato se había hecho formar parte de la fianza. Luego, el dueño de la obra reclamó a la fiadora, pero ésta se negó a responder. La fiadora alegó que había quedado liberada de las obligaciones de la fianza por el incumplimiento de las condiciones pactadas. En aquel momento, resolvimos que el incumplimiento de un contrato de fianza por parte del acreedor libera a la fiadora solamente si ese incumplimiento le causó perjuicio sustancial a ésta.
Como se puede apreciar, nuestra jurisprudencia ha to-mado una dirección dirigida principalmente a reconocer una amplia legitimación a obreros, “materialistas” (supli-dores de materiales) y subcontratistas para reclamar a la fiadora. O sea, se ha impulsado que los materialistas, los obreros y los subcontratistas, a quien el contratista original respondía, puedan recobrar como terceros beneficiarios de la fianza. Caguas Plumbing, Inc. v. Continental Const. Corp., supra, pág. 753.
Sobre ese particular, en A.L. Arsuaga, Inc. v. La Hood Const., Inc., supra, la fiadora alegó como fundamento para no responder, que no existía relación contractual alguna entre ella y el demandante. En ese caso, se reconoció que, aun cuando los materialistas no forman parte del contrato de fianza de pago, son terceros beneficiarios y pueden reclamar directamente a la fiadora el pago de las sumas *514adeudadas por el contratista. Íd., págs. 108-110. Así, quedó establecido que un suplidor de materiales, tanto para obras públicas como para las privadas, tiene el dere-cho a reclamar directamente a la fiadora que otorgó una fianza de pago y cumplimiento el pago de materiales supli-dos a un contratista. Industrial Equip. Corp. v. Builders Ins. Co., 108 D.P.R. 290, 294 (1979).
Cabe señalar que cuando se realiza un proyecto de construcción, el contratista general de la obra usualmente garantiza el cumplimiento de sus obligaciones con dos contratos de fianza de construcción, los cuales se denominan de cumplimiento (performance bond) y de pago (labor and material payment bond). Mediante la fianza de cumplimiento, la fiadora garantiza al dueño de la obra que el proyecto que el contratista va a ejecutar, conforme a su obligación, según pactada en el contrato de construcción, se realizará según este contrato o pagará los daños en los que haya incurrido hasta el límite de dinero establecido en la fianza.
Por otra parte, en la fianza de pago, la fiadora le garantiza al dueño de la obra que toda la labor y los materiales utilizados en el proyecto serán pagados por la fiadora si el contratista general incumple. Un fiador solidario responde igual que su fiado. En otras palabras, éste está obligado a cumplir el contrato íntegra y totalmente, desde el momento cuando el fiado deja de cumplir lo convenido. San José Realty, S.E. v. El Fénix de P.R., 157 D.P.R. 427, 451 (2002). En tal caso, los suplidores o materialistas están legitimados para exigir el pago de los créditos directamente a la fiadora. Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207, 209-210 (1965).
En Goss v. Structural Concrete Products, 92 D.P.R. 391 (1965), se presentó una situación de hechos parecida a la de autos, en cuanto al incumplimiento del contratista con un arrendador por el equipo que fue utilizado *515en la obra. En ese caso, resolvimos que una fianza de pago cubría la renta y el transporte de una grúa utilizada en la construcción. Sostuvimos que, dada la naturaleza de la obra, el equipo usado, entiéndase una grúa, era necesario para cumplir con los términos del contrato y que éste fue utilizado con ese propósito. Por consiguiente, se consideró que el uso de ese equipo era parte de la mano de obra cubierta por la fianza. A tales efectos, señalamos que “con-sidérese ya como materiales, ... o como mano de obra, como entendemos nosotros, siempre estaría cubierto por la fianza”. Íd., pág. 395.
Entendimos en esa ocasión que la fiadora se obligó a pagarle a todo el que le suministrara materiales, así como a satisfacer lo adeudado al que hubiese rendido trabajo y esfuerzo en la obra. Dijimos que “[p]ara llevar a cabo cierta parte del trabajo, en vez de ocupar obreros exclusivamente [,] se utilizó un artefacto mecánico que fa-cilitaba la realización de la obra”. Goss v. Structural Concrete Products, supra, pág. 394. Ciertamente, como indica-mos en esa oportunidad, si todo el trabajo hubiese sido realizado manualmente, la fiadora hubiese tenido que pa-gar los salarios o el costo de la obra. El alquiler de la grúa contribuyó a la realización de la construcción. Es más, con-cluimos que no se trataba de otorgar una interpretación liberal de la fianza, sino que era una interpretación lógica, razonable y justa. Íd., pág. 395.
A. En este caso, JPH se comprometió con el Municipio a construir las nuevas gradas del “Parque Atlético Norma Pé-rez Franceschi” por un precio ajustado, el cual incluía los materiales y equipos. El Municipio requirió la obtención de una fianza de cumplimiento y pago para la construcción de la obra. Por tal razón, JPH suscribió un contrato de fianza con Newport para garantizar la terminación de la obra, el pago de mano de obra y los materiales que han de utilizarse en la construcción. Así, hizo suya la totalidad de la obliga-ción del contratista en caso de incumplimiento y no estable-*516ció una limitación expresa que le restringiera sus obligaciones en cuanto al arrendamiento de equipo. A su vez, JPH suscribió un contrato de arrendamiento con Anda-mios para que le supliera los andamios y el encofrado de la obra. JPH en ese contrato se obligó a pagar el valor en la lista del equipo alquilado, de no devolverse.
JPH dejó de pagar la renta del equipo y no lo devolvió, según le fuera solicitado. Andamios procedió a reclamar la deuda y el valor en la lista del equipo a JPH, el Municipio y Newport, entre otros. El Municipio, como dueño de la obra, pagó las rentas adeudadas, al amparo de su obli-gación mediante el Art. 1489 del Código Civil, 31 L.P.R.A. sec. 4130.(2) Conforme a ello, Andamios le liberó de responsabilidad. No obstante, quedó pendiente de pago el valor de los andamios y encofrado no devueltos.
Conforme a lo anterior, debemos evaluar si erró el Tribunal de Apelaciones al resolver que la fianza de pago y cumplimiento emitida por Newport cubría el valor en la lista de los equipos arrendados y no devueltos por JHP. El contrato de fianza suscrito entre la aseguradora y el con-tratista establecía expresamente que el fiador se obligaba a cubrir “all labor and material bills incurred in the performance of the contract”. Es decir, Newport se comprome-tió con el contratista frente al dueño de la obra por el cum-plimiento del contrato de construcción y, en particular, a pagar toda factura de materiales requerida para la reali-zación del contrato de obra.
Por lo tanto, existe una obligación contractual de Newport a responder por los materiales de la obra, en caso de que JPH no lo hiciera. Creemos que conforme a la na-turaleza de la obligación, Newport debe responder por el valor del equipo alquilado y no devuelto, porque se trata de material utilizado en la realización de la obra y para la *517ejecución de ésta. Sin duda, los andamios y el encofrado facilitaron la ejecución de la obra y deben estar contenidos en la fianza de pago. De no haberse alquilado ese equipo, se hubiese tenido que invertir en la compra de esos mate-riales para realizar la obra. Es por ello, que, al igual que en el caso de Goss v. Structural Concrete Product, supra, es razonable entender que el equipo puede ser considerado como material, lo que implica que está cubierto por la fianza.
Ahora bien, nos corresponde resolver si, según lo anterior, la fianza incluye el valor del equipo en la lista por su pérdida o falta de devolución. Como adelantamos, entendemos que sí. Del lenguaje expreso en la fianza nos queda claro que Newport es responsable de las cuentas de los materiales necesarios para cumplir con el contrato. La deuda surge de una obligación entre el materialista y el contratista, por lo que es razonable, conforme a una interpretación liberal del contrato de fianza, concluir que la fianza cubre el costo del equipo perdido o no devuelto.
B. ¿Cuál es la responsabilidad de la fiadora por la pér-dida o no devolución del equipo alquilado por JPH?
El Art. 1453 del Código Civil, 31 L.P.R.A. sec. 4060, establece que
[e]l arrendatario es responsable del deterioro o pérdida que tuviera la cosa arrendada, a no ser que pruebe haberse ocasio-nado sin culpa suya.
Si la cosa objeto del contrato de arrendamiento se dete-riora o se pierde, total o parcialmente, estando en poder del arrendatario, se presume que tal deterioro o pérdida se debe a su culpa y le corresponde al arrendatario demostrar lo contrario. Castro Anguita v. Figueroa, 103 D.P.R. 847 (1975). Ello es cónsono con la obligación del arrendatario de cuidar la cosa como un buen padre de familia. Art. 1445 del Código Civil, 31 L.P.R.A. sec. 4052(2).
Asimismo, el Art. 1458 (31 L.P.R.A. sec. 4065), dicta que
*518[s]i se pierde la cosa arrendada o algunos de los contratan-tes falta al cumplimiento de lo estipulado, se observará res-pectivamente lo dispuesto en los artículos 1136 y 1137 y en los 1054 y 1077.
En lo pertinente, el Art. 1054 (31 L.P.R.A. sec. 3018) establece que quedan sujetos a indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieran en dolo, negligencia o morosidad.
Expuesto el marco de derecho anterior, y al entender que Newport se comprometió a cumplir con las obligacio-nes relacionadas a los materiales necesarios para realizar el contrato de obra, concluimos que éste responde de los perjuicios o daños sufridos por el arrendador a causa de la pérdida del equipo. Actualmente, Andamios solamente re-clama por el valor en la lista del equipo arrendado. Sin embargo, Newport alega que su obligación no se extiende a cubrir ese costo. Expone que la fianza de pago solamente garantiza todos los materiales que pasan a formar parte del proyecto y el equipo adquirido específicamente para la terminación de éste, siempre que fuera previsible su con-sunción total o sustancial. Para ello, Newport sugiere que tomemos en consideración que el equipo pierde utilidad para el contratista del proyecto, por lo que no debe estar cubierto por la fianza de pago.
Sobre esto, debemos señalar que no existe un lenguaje en la fianza que limite así el tipo de material cubierto y que la jurisprudencia citada por la parte peticionaria no es vinculante. Además, no podemos compartir ese criterio ya que, al igual que una grúa, los andamios y el encofrado son parte de lo que hace posible la obra y la fianza, independientemente de que se consuman o no en la obra. Por ejemplo, la grúa del caso Goss v. Structural Concrete Product, supra, no es un material que sería consumido completamente en la obra.
Precisamente, a través del uso de este equipo se aporta *519a la terminación de la obra conforme al contrato de construcción. El equipo arrendado fue utilizado en la obra y sin éste, la obra no se habría terminado, por lo que, sin duda, es parte de los materiales que cubre la fianza, fueran consumidos completamente en ella o no. Como indicára-mos, la doctrina vigente utiliza una postura liberal en cuanto a la interpretación que conllevan los contratos de fianza. En ese sentido, es natural pensar, luego de exami-nar la fianza de pago en controversia, que Newport se com-prometió a cubrir toda factura relacionada con los materia-les utilizados para cumplir con el contrato de obra, incluyendo los andamios y el encofrado, así como su valor en la lista de haber sido perdidos o no devueltos.
No encontramos razón alguna que impida que una fianza de pago cubra la pérdida del equipo alquilado. Como indicáramos, ya hemos resuelto que la fianza cubre los cá-nones de arrendamiento del material alquilado y su transportación. Por lo tanto, al amparo del mismo análisis sostenemos que la fianza debe cubrir la pérdida del equipo alquilado.
III
Nos resta considerar si el Tribunal de Apelaciones erró al confirmar la imposición de honorarios de abogado contra Newport. Entendemos que no.
La Regla 44.1(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III, rige la imposición de los honorarios de abogado. La regla establece lo siguiente:
En caso que cualquier parte o su abogado haya procedido con temeridad o frivolidad, el tribunal deberá imponerle en su sentencia al responsable, el pago de una suma por concepto de honorarios de abogado que el tribunal entienda corresponda a tal conducta.
Un tribunal deberá imponer una suma por los honora-rios de abogado a una parte que, por sí o mediante su re-*520presentación legal, haya actuado con temeridad o frivolidad. La conducta que amerita la imposición de los honorarios de abogado es cualquiera que haga necesario un pleito que se pudo evitar, o gestiones evitables. Ramírez v. Club Cala de Palmas, 123 D.P.R. 339 (1989).
El propósito de la imposición de honorarios de abogado en casos de temeridad es “establecer una penalidad a un litigante perdidoso que por su terquedad, obstinación, contumacia e insistencia en una actitud desprovista de fundamentos, obliga a la otra parte, innecesariamente, a asumir las molestias, gastos, trabajo e inconveniencias de un pleito”. Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718 (1987).
El Tribunal de Primera Instancia indicó que Newport, entre otros, ha “dilatado este litigio impidiendo que Andamios pueda recobrar su equipo y cobrar su acrecencia [sic]”. Apéndice de la Petición de certiorari civil, pág. 82. La determinación de si una parte ha actuado o no con temeridad descansa en la discreción del tribunal, por lo que sólo intervendremos cuando surja de tal actuación un claro abuso de discreción. Al analizar el expediente en su totalidad, entendemos que Newport fue temeraria en la tramitación de las cuestiones planteadas, tal y como determinaron el Tribunal de Apelaciones y el Tribunal de Primera Instancia.
IV
Por los fundamentos esbozados, se confirma la senten-cia del Tribunal de Apelaciones.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita, a la que se unieron el Juez Presi-dente Señor Hernández Denton y la Jueza Asociada Se-ñora Fiol Matta.

(1) Molde formado con tableros o chapas de metal, en el que se vacía el hormigón hasta que fragua, y que después se desmonta. Real Academia Española, Diccionario de la Lengua Española, 22 ed., Madrid, Ed. Espasa Calpe, 2001.


(2) “Los que ponen su trabajo en una obra ajustada alzadamente por el contra-tista no tienen acción contra el dueño de ella sino hasta la cantidad que éste adeude a aquél cuando hace la reclamación.” Art. 1489 del Código Civil, 31 L.P.R.A. sec. 4130.